295 S.W.3d 908 (2009)
STATE of Missouri, Respondent,
v.
Donald C. HIATTE, Appellant.
No. WD 70363.
Missouri Court of Appeals, Western District.
November 3, 2009.
Robert Sterner, Prosecuting Attorney, Christopher Wilson, Assistant Prosecuting Attorney, Fulton, MO, for Respondent.
Rosalynn Koch, Assistant State Public Defender, Columbia, MO, for Appellant.
Before Division III: THOMAS H. NEWTON, Chief Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.


*909 Order
PER CURIAM.
Donald C. Hiatte appeals from the decision of the Circuit Court of Callaway County finding him guilty of third-degree sexual misconduct. § 566.095 RSMo 2000. In his single point on appeal, Hiatte claims that the trial court erred in overruling his motion for judgment of acquittal because he contends that the State did not prove beyond a reasonable doubt that his actions met the elements of third-degree sexual misconduct.
We affirm. Rule 30.25(b).